        Case 5:16-cr-00389-XR Document 53 Filed 04/03/19 Page 1 of 2



                                                                                     FILED
                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS                                 APR 032019
                                 SAN ANTONIO DIVISION                         CLERK,   1,1.5.
                                                                                                DISTRICT   CO   'r




UNITED STATES OF AMERICA,                     §
                                              §
V.                                            §       Case No. SA-16-CR-0389(01)-XR
                                              §
                                              §
MARK JOSEPH UHLENBROCK                        §

                        ORDER REVOKING SUPERVISED RELEASE
                         AND RESENTENCING THE DEFENDANT


       On the 3' day of April, 2019 came on to be considered the United States' motion to revoke

the defendant's supervised release [doc. #41]. After due hearing, including consideration of all

statutorily-required factors and revocation policy statements, the Court finds that the defendant has

violated conditions of his supervised release as alleged by the United States, and that the ends of

justice and the best interests of the public will not be served by continuing the defendant on

supervised release. Accordingly, for reasons pronounced at sentencing and set forth in the motion

to revoke,

       THE COURT ORDERS that the United States' motion to revoke the defendant's

supervised release [doc. #41] should be GRANTED. The term of supervised release previously

imposed on September 28, 2016, is revoked and set aside.

       IT IS   NOW THE ORDER AND SENTENCE of this Court that the defendant is
remanded to the custody of the United States Bureau of Prisons for a period of six (6) months.

       IT IS   FURTHER ORDERED that upon release from imprisonment the defendant shall
be placed on three (3) years of re-imposed supervised release. While on supervised release, the

defendant shall comply with the mandatory and standard conditions that have been adopted by this

Court on November 28, 2016, and shall comply with the following special conditions:
       Case 5:16-cr-00389-XR Document 53 Filed 04/03/19 Page 2 of 2




       1) The defendant shall participate in a sex offense-specific treatment program and submit to
           periodic polygraph testing at the discretion of the probation officer as a means to ensure
           compliance with the requirements of supervision or the treatment program. The defendant
           shall follow the rules and regulations of the program. The probation officer will supervise the
           defendant's participation in the program (provider, location, modality, duration, intensity, etc).
           The defendant shall pay the costs of the program if financially able.

       2) The defendant shall not view or possess any "visual depiction" (as defined in 18 U.S.C. §
          2256), including any photograph, film, video, picture, or computer or computer-generated
          image or picture, whether made or produced by electronic, mechanical, or other means, of
          "sexually explicit conduct" (as defined in 18 U.S.C. § 2256).

       3) The defendant shall not have direct contact with any child the defendant knows or reasonably
          should know to be under the age of 18, [not including] his own children, without the permission
          of the probation officer. If the defendant has any direct contact with any child the defendant
          knows or reasonably should know to be under the age of 18, [not including] his own children,
          without the permission of the probation officer, the defendant must report this contact to the
          probation officer within 24 hours. Direct contact includes written communication, in-person
          communication, or physical contact. Direct contact does not include incidental contact during
          ordinary daily activities in public places.

       4) The defendant shall not go to, or remain at any place where the defendant knows controlled
          substances are illegally sold, used, distributed, or administered without first obtaining the
          permission of the probation officer.

       5) The defendant shall not access the Internet except for reasons approved in advance by the
          probation officer.

       6) The defendant shall allow the probation officer to install computer monitoring software on any
          computer (as defined in 18 U.S.C. § 1030(e)(1)) the defendant uses.

       7) The defendant shall submit his or her person, property, house, residence, vehicle, papers,
          computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data
          storage devices or media, or office, to a search conducted by a United States probation officer.

       8) The defendant is prohibited from any direct or indirect contact with Y.T. or member of her
          family, including contact by person, mail, telephone or any other form of communication.


       Monetary sanctions imposed in this case that remain unpaid are reimposed, and such

sanctions are due and payable immediately.

       Signed this         day of April, 2019.


                                                 XAVIER RODRIQUEZ
                                                 United States District Judge
